DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1,4,6-20 and 36-38 are pending
Claim(s) 1,4,6-20 and 36-38 are rejected. 
Priority
Applicant’s claim to priority to provisional application 62/657,200 received on 13 April 2018 is acknowledged. Claims 1, 4, 6-20, 36-38 are entitled to the earliest priority benefit of priority to Provisional Application 62/657,200 received on 13 April 2018. The claims are drawn to a method of detecting alignment errors in genetic sequence reads. 

Information Disclosure Statement
The information disclosure statements (IDS) received on 18 February 2022 and 08 Sept 2022 are being considered by the examiner. 
Drawings
The drawing received on 12 April 2019 and 02 Oct 2019. These drawing are accepted.
Figure 4 is objected to as not being labeled in compliance with 37 CFR 1.84(u)(1), numbering system, 4A and 4B, is not preceded by “FIG”.
Figure 6 is objected to as it is not in compliance with MPEP 2421.03.


Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Figure 6 contains a sequence listing. There are no sequence listings and sequence ids filed in the application. (See attached notice to comply). 
Filing of biological sequence information on compact disc or in text format via EFS-Web is now permitted in lieu of filing on paper. See MPEP 608.05(c)

Specification
The abstract of the disclosure is objected to because the abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. Correction is required. MPEP § 608.01(b). 
Claim Interpretation
The term “true genetic variant” in claim 12 has been interpreted as “variant found in a biological sample”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. [COSMIC: Page 60: Para [00172]], [TCGA: Page 7: Para 0020], [ExAc: Page 7: Para [0020]].
With respect to claim 38, the claims require the implementation of the online databases COSMIC, The Cancer Genome Atlas (TCGA) and The Exome Aggregation Consortium (ExAc). The claims require the content of genetic variants housed in these databases to form a pre-defined set. One skilled in the art would not know what data is located in the databases, and further because the data of the databases change over time.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the metes and bounds of the limitation “within a region comprising the intragenic breakpoints” are unclear. The specification does not set forth a definition. It is unclear if the region is within cell free nucleic acids or the reference sequence.
With respect to claim 4, the metes and bounds of the limitation “within a region comprising the intragenic breakpoints” are unclear. The specification does not set forth a definition. It is unclear if the region is within cell free nucleic acids molecules or the reference sequence.
With respect to 12, the metes and bounds of the limitation “true genetic variant” are unclear. The specification does not set forth a definition. It is unclear what distinguishes a variant as a true genetic variant. It is further unclear how a true variant is selected from a variant or true genetic variant. It is further unclear whether the variant is a true or genetic variant. Claim 12 is objected to for lacking antecedent basis of “true genetic variant”.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6-20, and 36-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity or a natural law with without significantly more.
The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes, the claim recites processes.
With respect to step (2A)(Prong I): Independent claim[s] 1 and 4, and dependent claim[s] 6-20, and 36-38 recites abstract ideas. 
Mental Process Grouping of Abstract Ideas:
Independent claim 1 recites the mental process of considering a set of gene fusion reads made of intragenic breakpoints, and considering alignment errors when identifying gene fusion reads.
Independent claim 4 recites the mental process of considering a set of gene fusion reads made of intragenic breakpoints, alignment errors when determining gene fusion reads, and selecting a genetic variant from alignment errors.
Dependent claim 6 recites the mental process of selecting a set of gene fusion reads that match a processed pseudo gene (PPG) of interest.
 Dependent claim 7 recites the mental process of considering a PPG to identify sample-specific PPG’s of interest.
Dependent claim 8 recites the mental process of considering a PPG to identify a subject in a population of interest.
Dependent claims 9-11 recite the mental processes of considering a PPG derived from a group of pseudogenes of interest.
Dependent claims 12-17 recite the mental process of considering a genetic variant region of interest.
Dependent claims 18-19 recite the mental processes of considering alignment error data to filter sequence reads.
Dependent claim 20 recites the mental process of selecting a biological sample from a group to select sample’s origin.
Dependent claim 36 recites the mental process of considering a set of gene fusion reads as originating from aligned and connected paired-end reads. 
Dependent claim 37 recites the mental process of considering a set of gene fusion reads as originating from a discontinuity of coverage. 
Dependent claims 38 recites the mental process of selecting a pre-defined set of genetic variants from an online database 
With respect to 2A(Prong II):The judicial exception is not integrated into a practical application because the additional element of receiving sequence information of independent claim 1 and 4 at step a) is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of aligning sequences in independent claim 1 and 4 at step b) do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. 
The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Data gathering and inputting steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea. Data gathering and inputting does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering and inputting steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g)). 
None of these independent and dependent claims recite additional elements which would integrate a judicial exception into a practical application. 
(2B) analysis: 
With respect to independent claim 1 at step a) and independent claim 4 at step a): The additional element of inputting does not rise to the level of significantly more than judicial exception and are conventional processes. 
Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

 II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6-11, 18-19, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsella et al. (Bioinformatics: Vol 27: Article 8: p.1068-1075 (2011)) in view of Lanman et al. (PLoS ONE: Vol 10: Article 10: p.e0140712 (2015)).
Independent claim 1 recites a method for detecting alignment errors in genetic sequencing reads at least partially using a computer in receiving sequence information, aligning genetic sequence reads, identifying a set of fusion gene reads, and detecting an alignment error. Independent claim 4 recites a method for detecting sequence reads at least partially by a computer in receiving sequence information, aligning sequence reads, determining a set of gene fusion reads, determining a subset of one or more gene fusion reads, and identifying a genetic variant. Claim 6 recites a set of gene fusion corresponds to one or more processed pseudogenes (PPG’s). Claim 7 recites one or more PPG is comprised of sample PPG. Claim 8 recites one or more sample-specific PPG’s identify a subject in a population. Claim 9 recites one or more PPG’s are derived from a group of genes (SMAD4, GNAS, TP53, RAFi, CDK4, TYRO3, MAPK1, STK11, CCND1, HRAS, MET, MYC, and NRAS). Claim 10 recites two or more PPG’s comprise two or more PPG from a group. Claim 11 recites one or more PPG’s comprise three or more PPG’s from a group. Claim 18 alignment errors is filtered based on mutant allele fraction in a sample. Claim 19 alignment errors is filtered based on gene fusion reads belonging to a pre-defined set of clinically actionable variants. Claim 38 recites using online databases to import reference genomes.
Kinsella et al shows a sensitive gene fusion detection method using mapped RNA-seq paired-end reads (Title: Abstract). Kinsella utilizes neoplastic tissue data from prostate cancer (Page 1073: Section 3.3 “Application to a prostate tissue transcriptome data”) in receiving sequence information, aligns paired-end reads with Bowtie to map paired-reads against reference (Page1070: Section 2.3 “Model of paired-end RNA-seq data” )-, identifies a set of gene fusion reads TMPR222 and ERG (Page 1073: Section 3.3 “Application to a prostate tissue transcriptome data”), detects alignment errors using Bowtie flags (Page 1069: Section 2.1 “Methods: Discovery of putative fusion”) to filter sequence read data and align reads to discordant reads to the genome and transcriptome to decrease mismatch errors and inauthentic fusions within the first 22 bases (Page 1069: Section 2.1: Line 15), identifies a set of fusion gene set mapping to augmented reference by using Bowtie to map paired-end reads (Page 1070: Section 2.2) and Expectation-maximization (EM) to find the maximum-likelihood alignments (Page 1068: Introduction: Para 3), and fusion read mapping calculations (Page 1071: Section 2.5 “Calculating mapping and fusion junctions”) using three sets of data, determines a set of gene fusion reads using Stratagene’s Universal Human Reference RNA (UHR), a reference composed of RNA from 10 cell lines (Page 1073: Section 3.4), determines a subset of one or more of the fusion genes (Tables 1-5: and Figure 2 “Creating fusion genes”), identifying genetic variants within a region (Tables 1-5), identifying gene fusion reads by aligning and connecting sequence paired-reads in calculating the probability of a read being observed from a given transcriptomic locus can be calculated using matches and mismatches between the read sequence and the reference transcriptome and the quality values of the bases in the read (Page 1071”Top of page below Fig 4”: Tables 1-5), and aligns and connects fusion reads using paired-end whole transcriptome sequencing (Abstract: Line1). 
Kinsella does not show a set of gene fusion reads that does not correspond to one or more processed pseudo genes (PPG), one or more PPG comprise one or more sample-specific PPG, one or more sample specific PPG identifies a subject in a population, identifies one or more PPG’s are derived from a group of genes (SMAD4, GNAS, TP53, RAFi, CDK4, TYRO3, MAPK1, STK11, CCND1, HRAS, MET, MYC, and NRAS), one or more PPGs comprise two or more PPGs derived from the group, the one or more PPGs comprise three or more PPGs derived from the group, wherein the genetic variants or true genetic variant comprise a single nucleotide variant (SNV) or an insertion or deletion (indel), the genetic variants comprise an SNV, SNV is located at an intron-exon boundary, SNV is located within a gene coding, genetic variants comprise an indel, the region comprises about 2, 4, 6, 8, 10, 15, or 20 nucleotides adjacent to the intragenic fusion breakpoint, the portion of the one or more detected alignment errors is filtered out based on the detected alignment errors, the portion of the one or more detected alignment errors is filtered out based on the gene fusion reads that comprise genetic variants not belonging to a pre-defined set of clinically actionable variants, the biological sample is a bodily fluid sample selected from the group consisting of blood, plasma, serum, urine, saliva, mucosal excretions, sputum, stool, and tears, the set of gene fusion reads is identified based on a discontinuity in coverage across an intron-exon boundary, and pre-defined set comprises variants found in COSMIC, The Cancer Genome Atlas (TCGA), or the Exome Aggregation Consortium (ExAC). 
Lanman et al. shows utilizing Gaurdant360 54 processed pseudogene cfDNA cancer profiling panel to detect the pseudogenes (MET (Introduction) and TP53 (Page 10 “Analysis of control samples from healthy persons”: Line 2) providing set of gene fusion reads that correspond to one or more PPG’s of Gaurdant360 NGS panel of 54 clinically actionable genes (Page 3: Paragraph 3), sample specific PPG (MET (Introduction) and TP53(Page 10)), subject population of 165 consecutive matched samples of Stage III-IV solid tumor cancers (Abstract), and Gaurdant360 (Results: Page 4) provides one of more PPG derived from the group of PPG from pseudogene panel consisting of one or more PPG’s comprise of at least one or more PPG’s (Page 3: Para 5 “54-gene (512 exons) Gaurdant360 panel”), separates and filters germline mutant allele fractions (Pages 5, 20: Accuracy and Analytical Specificity for SNV’s: Figures 2, 6), utilizes software CASAVA and BWA-MEM aligner to process and remove spurious variants (“noise”) created by sequencing errors of not clinically actionable variants (Page 19: Para 2) and to detect alignment errors such as matching, showing specificity and sensitivity (Page 13: Figure 7 , uses 510 plasma samples as a biological sample (Page 10 “Observational data from 510 patient multicenter study and 1,000 consecutive samples in clinical practice.”: Figure 1 Workflow), and uses reference genome SNV from COSMIC and dbSNP databases (Figure: Page 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process and construct of Kinsella et al. by implementing and combining the methods of Lanman et al to detect alignment errors in gene fusion reads by using (BWA to align sequences and calculate errors (Page 19: para 2), Trim_galore (Page 19: para 2) to remove lower quality sequences and unaligned reads, and Custom scripts (Page 19: Para 2) to detect sequence errors and remove spurious variants (“white noise”) created by aligning processed pseudogenes (PPG) to reference genomes because Lanman et al. discloses a workflow utilizing Gaurdant360 54 gene panel and genome databases COSMIC, TCGA, and ExAc for aligning genetic variants, and detecting and evaluating sequence errors when processing PPG’s.
Claim(s) 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsella  et al  in view of Lanman et al applied to claim(s) 1,4, 6-11, 14-15, 17-20, 36 and 38 above, and further in view of Agarwal (Cancer: Vol 124: Article 10: Pages 2115-2124 (2017)).
Claim 12 recites genetic variant. Claim 13 recites genetic variant as a SNV. Claim 16 recites genetic variant is composed of an INDEL.
Kinsella  et al (2011) in view of Lanman (2015) applied to claim(s) 1,4, 6-11, 14-15, 17-20, and 36-38 above does not show utilizing single nucleotide variant (SNV) and indels as genetic variant or true genetic variants.  
	Agarwal et al shows genetic alterations or genetic variants as single nucleotide variants (SNV) as SNV, Indels, and fusions (Page 2116: Table 1) using Gaurdant360 gene panel (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process and construct in combination of Kinsella et al and Lanman et al by showing genetic variants being classified as SNV which further involves insertions and deletion mutations because Agarwal et al implements a system of classifying genetic mutations and variations when analyzing pseudogenes to profile urothelial cancer.

Claim(s) 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsella et al in view of Lanmen et al as applied to claim(s) 1 and 12 above, and further in view of Kohda et al (Familial Cancer: Vol 15: Article 4: p.553-562 (2016)).
Claim 14 recites a SNV located at an intron-exon boundary. Claim 15 recites the SNV located within a gene coding sequence (CDS). Claim 20 recites a biological sample selected form a group. 
Kinsella  et al (2011) in view of Lanman (2015) applied to claim(s) 1,4, 6-11, 17-20, and 36-38 above does not show intron-exon boundary and gene coding sequences (CDS) as genetic variants, and a biological sample selected from a group.  
Kohda et al shows utilizing coding exons (gene coding sequences (CDS)) (Page 556: Results: Design of study), intron-exon boundaries of 19 know genetic variations located on SNV’s (Page 557: Section Reproducibility between runs: Para 2), uses MiSeq for paired end reads (Page 555: Para 1 top of page), and uses whole blood for DNA extraction (Page 554: Materials and Methods: DNA extraction, quantification, and quality control). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process and construct of Kinsella et al. in view of Kohda et al as applied to claim(s) 14-15 above by genetic variants being classified as SNV which further involves intron-exon boundaries and gene coding sequences (CDS) because Kodha et al implements a system of classifying germline mutations and variations of intron-exon boundaries and CDS’s when detecting germline mutations with hereditary gastrointestinal polyposis/cancers.

Claim(s) 17 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsella et al as applied to claim(s)1, 4, 6-11, 18-20, and 38 above, and further in view of Cooke et al (Nature Communications: Vol 5: Article 2: p.3644 (2014)), Cited: Information Disclosure State received on 08 Sept 2021)). 
Claim 17 recites a region comprised of about 2, 4, 6, 8, 10, 15, or 20 nucleotides adjacent to the intragenic fusion breakpoint. Claim 37 recites set of gene fusion reads are identified based on discontinuity of coverage across an intron-exon boundary.
Kinsella  et al (2011) in view of Lanman (2015) applied to claim(s) 1,4, 6-11, 14-15, 17-20, and 36-38 above does not show a region of about 2, 4, 6, 8, 10, 15, or 20 nucleotides adjacent to a breakpoint, and set of gene fusion reads identified as originating from a discontinuity of coverage.  
Cooke et al shows a region comprised of a target site duplication of 10 bp from either end of a pseudogene (Page 2: Section: Results: Para 2 “Top of page second column”), and uses three exon breakpoints separated by a discontinuity of coverage ranging of at least 500 bp to 50kbp (Page 6: Section: Methods “Pseudogene Detection”: Para 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process and construct of Kinsella et al. in view of Cooke et al as applied to claim(s) 17 and 37 above by genetic variants being classified as SNV which further involves a region of comprised of up to 2, 4, 6, 8, 10, 15, 20 nucleotides in length and a set of gene fusion reads based on discontinuity of coverage at an intron-exon boundary because Cooke et al recites a method of using a region that is 10 nucleotides upstream and downstream of two insertions points, and using sets of pseudogenes based on breakpoints or insertions points when determining if somatic alterations in processed pseudogenes play a role in cancer development.
Claim(s) 1, 4, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over in further review of Kinsella et al as applied to claim(s) 1, 4, 6-11, 18-19, and 38, and further in view of Kim et al (Genome Biology: Vol 14: Article 4 p.R36: (2013)).
Claims 1 and 4 recites a method for detecting alignment errors. Claim 36 recites set of gene fusion reads are identified by aligning and paired-end reads.
Kinsella  et al (2011) in view of Lanman (2015) applied to claim(s) 1,4, 6-11, 14-15, 17-20, and 36-38 above does not show identifying a set of gene fusion reads by paired-end reads.
Kim et al shows detecting transcriptome alignment errors utilizing different computer software packages, and depicting accuracy of alignment and the programs associated accuracy rate percentages (Page 4: Tables 1-4), and aligning and connecting paired-end reads (Pages 2 and 12: Figures 1and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process and construct of Kinsella et al. in view of Kim et al as applied to claim(s) 1 and 4 above by utilizing and combining Kinsell et al to improve upon alignment error detection because Kim et al shows methods of detecting alignment errors and accuracy percentages utilizing TopHat2 and other genome analyzing programs (Page 3-5, Tables 1-4) to analyze genetic variant, SNV’s, pseudogenes, INDELS, and intron-exon boundaries, and gene coding sequences, and uses RNAseq pair-end reads to identify gene fusion, pseudo genes, and INDELS (Page 9: Table 5, Conclusion), and identifies gene fusion reads by paired-end sequencing using the TopHat2 pipeline (Page 12: Figure 6).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH CONSTANTINE PULLIAM whose telephone number is (571)272-8696. The examiner can normally be reached 0730-1700 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.P./            Examiner, Art Unit 1671                                                                                                                                                                                            /JOHN S BRUSCA/Primary Examiner, Art Unit 1672